AMENDED ORDERUpon consideration of the petition filed by Defendant on the 9th of April 2015 in this matter for a writ of certiorari to review the order of the Superior Court, Iredell County, the following order was entered and is hereby certified to the Superior Court of that County:*900"Allowed by order of the Court in conference, this the 17th of March 2016."Therefore the case is docketed as of the date of this order's certification. A record necessary for determination of the issues presented in the Petition for Writ of Certiorari shall be filed on or before April 22, 2016. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 13(a)(2).